EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The Examiner withdraws the Claim Objections to Claims 4 and 11 as the antecedent basis issues have been resolved. 

Claims 2, 3 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the prior art of record fails to teach or suggest, singly or in combination a method being executed by a computer of a turbomachine and comprising:
“simulating electromagnetic aggression of maximal admissible intensity,
acquiring a second reference signal representative of electromagnetic aggression through the one of the first and second communication channels, the second reference signal being acquired in the form of a fourth sample of points spaced apart by a fourth period,
calculation of a second standard reference deviation value between the different points of the second acquired sampled reference signal and 
defining the standard deviation threshold as a multiple of a greater of the first standard reference deviation value and the second standard reference deviation value” in combination with the other limitations of the Claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868